Citation Nr: 1439468	
Decision Date: 09/04/14    Archive Date: 09/09/14

DOCKET NO.  13-12 830	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2. Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

A.P. Armstrong, Associate Counsel

INTRODUCTION

The Veteran served on active duty from June 1964 to March 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran testified before the undersigned in a hearing in September 2013.  The hearing transcript was reviewed prior to this decision.  The Board remanded these claims for additional development in February 2014.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The evidence shows that the Veteran does not have PTSD at any time during the appeal period.

2. The evidence shows that the adjustment disorder with mixed anxiety and depression is not related to service.

3. The evidence shows that the Veteran's hearing loss is not related to service.


CONCLUSIONS OF LAW

1. The criteria for service connection for an acquired psychiatric disorder have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

2. The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Procedural Duties
	
The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance in substantiating a claim.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

In August 2011, prior to adjudication of his claim for hearing loss, the RO sent the Veteran a letter, providing notice that satisfied the requirements of the VCAA.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Although the RO did not send the Veteran a notice letter after he filed his claim for PTSD, at the time of the claim, February 2013, the Veteran sent in a form acknowledging his understanding of the VCAA requirements.  As the Veteran was aware of his rights under the VCAA when he filed a claim for PTSD, he was not prejudiced by not receiving additional notice specific to his PTSD claim.  No additional notice is required.  

Next, VA has a duty to assist the Veteran in the development of claims.  This duty includes assisting him in the procurement of pertinent treatment records and providing an examination when necessary.  38 C.F.R. § 3.159.

All pertinent, identified medical records have been obtained and considered.  VA afforded the Veteran mental health and hearing examinations in May 2012, March 2014, and April 2014.  There is no assertion or indication that these examinations and opinions are inadequate.  To the contrary, the opinions are detailed and provide sufficient rationale.  

Following the Board's remand directives, the Agency of Original Jurisdiction (AOJ) obtained the Veteran's service personnel records and VA examinations for mental health and hearing.  The AOJ substantially complied with the remand directives, and a further remand is not required.  See D'Aries v. Peake, 22 Vet. App. 97, 106 (2008); Stegall v. West, 11 Vet. App. 268 (1998).  The Board has carefully reviewed the record and determines there is no additional development needed.  

The United States Court of Appeals for Veterans Claims (Court) has held that VA employees have two duties to claimants during hearings: to fully explain the issues and to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010); 38 C.F.R. § 3.103(c)(2).  At the September 2013 hearing, the undersigned identified the issues and sought evidence concerning the Veteran's symptom onset, in-service events, and treatment to determine whether all relevant records had been obtained.  The Board thereby met the duties imposed by 38 C.F.R. § 3.103(c)(2) as interpreted in Bryant.

As VA has satisfied its duties to notify and assist the Veteran, no further notice or assistance is required.  See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §3.159.

II. Service Connection

Service connection will be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

To establish entitlement to service-connected compensation benefits, a Veteran must show "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service-the so-called 'nexus' requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010).  

The Board must consider all the evidence of record and make appropriate determinations of competence, credibility, and weight.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  When there is an approximate balance of positive and negative evidence regarding any material issue, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

The Veteran is competent to report symptoms and experiences observable by his senses; however he is not competent to diagnose a psychiatric condition or hearing loss or determine their cause, as this requires specialized medical training and testing.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a).

Acquired Psychiatric Disorder

In addition to the above criteria, claims for service connection for PTSD require medical diagnosis conforming to the requirements of section 4.125(a), an in-service stressor accompanied by credible and supporting evidence that the stressor claimed to be the cause of the disorder occurred in service, and established medical evidence connecting the current disability to the stressor.  38 C.F.R. § 3.304(f); see also 38 C.F.R. §4.125(a); Cohen v. Brown, 10 Vet. App. 128, 138 (1997).  

Although the Veteran only made a claim for PTSD, the record contains diagnoses of adjustment disorder with mixed anxiety and depression, as well.  The scope of his claim includes any diagnosed mental disability and entitlement to service connection for adjustment disorder will be analyzed.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).

The criteria for service connection for an acquired psychiatric disorder have not been met.  See 38 C.F.R. § 3.303.

The evidence shows that the Veteran does not have PTSD.  The VA examiner in March 2014 concluded that a PTSD diagnosis was not appropriate for the Veteran's symptoms.  Specifically, the examiner found that the Veteran's reported stressor of an abduction during service did not mean the first criterion; it was not adequate to support a PTSD diagnosis.  The Veteran had regular mental health treatment at VA following his cancer diagnosis.  Providers during this treatment also did not diagnose PTSD.  The provider in October 2013 and February 2014 noted remitted PTSD symptoms but did not diagnose PTSD.  During one of these treatment sessions, the provider clarified to the Veteran that the treatment was not for PTSD.  As such, there is no evidence that the Veteran has medically-diagnosed PTSD.   

The evidence does show the Veteran has adjustment disorder with mixed anxiety and depression.  The VA examiner in March 2014 diagnosed such.  In August 2013, the treating provider also diagnosed adjustment disorder with mixed anxiety and depression.  During treatment in October 2013, November 2013, and February 2014, the Veteran was diagnosed with anxiety disorder and depressive disorder.  VA treatment throughout the claims period shows treatment for anxiety symptoms.

There is no evidence of a psychiatric disorder in service.  A medical evaluation prior to separation from service in November 1965 found the Veteran did not have any psychiatric disorders.

The evidence is in relative equipoise as to an in-service psychological stressor productive of a later disorder.  The Veteran reported an incident in service where he had been drinking, got a ride from other soldiers, and was abducted.  He asserts that these men were members of the Klu Klux Klan and racially targeted him.  He does not remember any specific incident from the abduction, just waking up in a home off base.  Service personnel records note that the Veteran did not report to duty at the end of his Liberty Pass on October 2, 1965.  This date is consistent with the date the Veteran provided in the Board hearing for the stressor incident.  However, service personnel records also show several periods when the Veteran was absent without official leave (AWOL).  These periods of AWOL occurred before and after the reported abduction incident.  A letter from the Veteran's supervising officer in January 1966 noted that the Veteran showed a disregard for attendance requirements often.  The Veteran has been consistent in his report of the incident.  While the above evidence suggests that he had a habit of untimeliness, there is no evidence against the Veteran's claim of the incident in service.  Therefore, with benefit of the doubt in his favor, the Board finds an in-service incident.  

Nevertheless, the evidence does not show that the current adjustment disorder, anxiety, or depression is related to this incident or any other from service.  The VA examiner from March 2014 concluded that the adjustment disorder with mixed anxiety and depressed mood was less likely than not incurred in or resulting from service.  In a June 2014 addendum opinion, the examiner explained that the Veteran's military records showed no mental health condition during service and his symptoms appear more likely related to his current psychosocial stressors of medical conditions, financial hardship, and frustrations with benefits decisions.  In support of this finding, the Veteran's treating provider in February 2014 noted that treatment sessions were for stress secondary to the service connection claims process.  There are no other medical opinions on mental health in the record.  

During the Board hearing, the Veteran reported experiencing stress and anxiety symptoms since service.  However, he has not reported and the evidence does not show any mental health treatment from the time he separated until recent years.  Additionally, the Veteran is competent to report symptoms but not to attribute those symptoms to a diagnosed disability.  See Jandreau, 492 F.3d at 1377.  Therefore, the probative value of his statements of symptoms is outweighed by the VA examiner's conclusion that symptoms are not related to service and the in-service mental health evaluation that found no disorder.  As such, the evidence is against a finding of a causal connection to service, and service connection cannot be established.

Hearing Loss        

The criteria for service connection for hearing loss have not been met.  See 38 C.F.R. § 3.303.

The Veteran has current hearing loss in both his ears.  His hearing loss measured in the April 2014 VA examination and a May 2011 private evaluation meets the requirements of a hearing loss disability for VA purposes under 38 C.F.R. § 3.385.

The Veteran had in-service noise exposure.  He reported working with machines and being around helicopters in service.  His service personnel records confirm that his military occupational specialties were electrical helper and power generator specialist.  Comparison of hearing evaluations from June 1964 and November 1965 show a shift in hearing during service.  The Board previously found that the Veteran had noise exposure during service.  

The evidence is against a finding of a causal connection between the Veteran's current hearing loss and service.  The VA examiner in April 2014 concluded that the Veteran's hearing loss was less likely than not caused by or a result of service.  The examiner reasoned that the Veteran did not complain of hearing loss or ear trouble in service, he had normal hearing at enlistment and separation, he had minimal noise exposure in service, and there was no significant shift in hearing.  During the Board hearing, the Veteran reported civilian noise exposure when he worked in ammunitions fabrication.  

In the Board hearing, the Veteran reported having problems with hearing, specifically letter differentiation, in service.  He reported that these symptoms continued to the present and hearing tests conducted in the early 70's showed hearing loss.  In his substantive appeal, the Veteran asserted that his hearing loss was incurred in service.  A causal connection to service may be proven with lay statements of continuity of symptomatology for certain chronic diseases, including sensorineural hearing loss as an organic disease of the nervous system.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.307, 3.309; see also Memorandum, Characterization of High Frequency Sensorineural Hearing Loss, Under Secretary for Health, October 4, 1995.  However, here, the Board finds the Veteran's statements inconsistent and not credible as to the date of onset of hearing loss.  Prior to the hearing, the Veteran had not reported experiencing hearing problems in service or having hearing tests in the 70's.  He has not provided any information regarding these hearing tests.  To the contrary, during private treatment in May 2011, the Veteran reported first noticing hearing loss in 1990.  
    
Based on the competent, credible evidence, the Veteran's hearing loss is not related to service and service connection is not warranted.

The preponderance of the evidence is against service connection for an acquired psychiatric disorder and hearing loss.  See 38 C.F.R. § 3.303.  The benefit of the doubt doctrine is inapplicable and the claims must be denied.  See 38 C.F.R. § 3.102.



ORDER

Service connection for an acquired psychiatric disorder is denied.

Service connection for hearing loss is denied.




____________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


